DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/21 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US PGPub 2015/0318509, hereinafter referred to as “Song”).
Song discloses the semiconductor device as claimed.  See figures 1-4 and corresponding text, where Song teaches, pertaining to claim 1, a display apparatus comprising: a substrate (100) (figure 1; [0031-0035]); a plurality of pixel electrodes patterned (110a, 110b, 110c) on the substrate (100) and spaced apart from each other (figure 1; [0034-0035]); a pixel defining film defining a pixel area (P1, P2, P3) by exposing a center portion of each of the plurality of pixel electrodes and covering an edge of each of the plurality of pixel electrodes (figure 1; [0034-0040]); a plurality of hole control layers (130) respectively arranged on the plurality of pixel electrodes that are exposed through the pixel area (P1, P2, P3) (figure 1; [0032]); a plurality of emission layers (140a, 140b, 140c) respectively arranged on the plurality of hole control layers (120, 130) (figure 1; [0032]); a plurality of buffer layers (150a, 150b, 150c) respectively arranged directly on the plurality of emission layers (140a, 140b, 140c) to physically contact the plurality of emission layers, respectively, each of the plurality of buffer layers having a highest occupied molecular orbital (HOMO) energy level greater than the HOMO energy level of each of the plurality of emission layers (figures 1 and 2; [0076-0079]); and an opposite electrode (180a, 180b, 180c) integrally provided over the plurality of buffer layers (figure 1; [0032]). 
Song teaches, pertaining to claim 2, wherein a lowest unoccupied molecular orbital (LUMO) energy level of each of the plurality of buffer layers has a value between a work function of the opposite electrode and the LUMO energy level of each of the plurality of emission layers (figures 1 and 2; [0076-0079]). 
pertaining to claim 3, wherein each of the plurality of hole control layers comprises at least one selected from a hole injection layer (HIL) and a hole transport layer (HTL) (figure 1; [0032]). 
Song teaches, pertaining to claim 4, further comprising an electronic control layer that is integrally provided between the plurality of buffer layers and the opposite electrode (figure 1; [0032]). 
Song teaches, pertaining to claim 5, wherein the lowest unoccupied molecular orbital (LUMO) energy level of each of the plurality of buffer layers has a value between the LUMO energy level of the electronic control layer and the LUMO energy level of each of the plurality of emission layers (figures 1 and 2; [0076-0079]). 
Song teaches, pertaining to claim 6, wherein the electronic control layer comprises at least one selected from an electron injection layer (EIL) and an electron transport layer (EML) (figure 1; [0032]). 
Song teaches, pertaining to claim 7, wherein the plurality of buffer layers comprise a low molecular weight organic material ([0080-0088]). 
Song teaches, pertaining to claim 8, wherein the plurality of buffer layers comprise an electron transport material (figure 1; [0065-0066]). 
Song teaches, pertaining to claim 9, wherein the plurality of buffer layers comprise a metal oxide material (figure 1; [0066]). 
Song teaches, pertaining to claim 10, wherein the plurality of buffer layers are arranged directly on the plurality of emission layers to contact the plurality of emission layers (figure 1; [0032]). 
pertaining to claim 11, wherein end portions of the plurality of hole control layers, the plurality of emission layers, and the plurality of buffer layers, which are on any one of the plurality of pixel electrodes, are aligned with one another (figure 1; [0032]). 
Song teaches, pertaining to claim 12, wherein the plurality of pixel electrodes comprise a first pixel electrode configured to emit red light, a second pixel electrode configured to emit green light, and a third pixel electrode configured to emit blue light, and the plurality of emission layers comprise a red emission layer provided corresponding to the first pixel electrode, a green emission layer provided corresponding to the second pixel electrode, and a blue emission layer provided corresponding to the third pixel electrode (figure 1; [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        December 4, 2021